Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 1 of 22 PageID #: 1393




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

  ORLANDO CORDIA HALL,                         )
                                               )
                            Petitioner,        )
                                               )
                       v.                      )    No. 2:20-cv-00599-JPH-DLP
                                               )
  T.J. Watson, in his official capacity as.    )
  Complex Warded of U.S.P., Federal            )
  Correctional Complex (FCC) Terre Haute       )
                          Respondent.          )

             ORDER DENYING MOTION FOR STAY OF EXECUTION

        Orlando Cordia Hall is a federal prisoner scheduled to be executed on

  November 19, 2020. In 1995, a federal jury in Texas convicted Mr. Hall of

  multiple crimes related to the kidnapping and murder of 16-year-old Lisa Rene

  and sentenced him to death on the charge of kidnapping resulting in death. The

  district judge imposed the death sentence for that conviction and imposed

  multiple terms of imprisonment for the other counts of conviction. The

  convictions and corresponding sentences imposed were upheld on appeal.

  Mr. Hall filed a petition for postconviction relief under 28 U.S.C. § 2255. In 2004,

  the district judge in Texas denied Mr. Hall relief, and that ruling was affirmed by

  the Fifth Circuit. In 2016 and 2020, the Fifth Circuit denied Mr. Hall's requests

  to file a successive § 2255 motion.

        Less than a week ago, this Court denied Mr. Hall's petition for a writ of

  habeas corpus under 28 U.S.C. § 2241, and Mr. Hall filed a second § 2241

  petition. Before the Court is Mr. Hall's motion for a stay of execution pending

  resolution of his second § 2241 petition. The Court considers several factors
                                           1
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 2 of 22 PageID #: 1394




  when evaluating this motion, and Mr. Hall must make a "strong showing" that

  (1) that there is a "structural problem" with § 2255 that prevented him from

  raising the issues that he presents in this case and (2) he would be entitled to

  relief on the merits if the issues he raises were relitigated. Because Mr. Hall has

  not demonstrated a strong likelihood that he can make the required showing,

  and because Mr. Hall has not demonstrated that he diligently pursued his

  claims, his motion for stay of execution must be denied.

                                           I.

                   FACTUAL AND PROCEDURAL BACKGROUND

         A full recitation of the facts and procedural background is set forth in

  United States v. Hall, 152 F.3d 381, 389−90 (5th Cir. 1998) ("Hall I"), United

  States v. Hall, 455 F.3d 508, 510−13 (5th Cir. 2006) ("Hall II"), and In re: Orlando

  Cordia Hall, --- F.3d ----, ----, 2020 WL 6375718, at *1−2 (5th Cir. 2020)

  ("Hall III").

         A. Factual Background

         While the details of Mr. Hall's crime are not relevant to the ultimate

  resolution of his legal claims, a brief summary is appropriate for context. The

  following facts are summarized from Mr. Hall's direct appeal. See Hall I, 152 F.3d

  at 389–90. Mr. Hall and several confederates ran a marijuana trafficking

  enterprise in Pine Bluff, Arkansas. On September 21, 1994, they traveled to

  Dallas, Texas, where they paid two local dealers $4700 to purchase marijuana.

  After the dealers claimed the $4700 was stolen, Mr. Hall and his confederates

  began surveilling an apartment where they had seen the dealers and concluded


                                           2
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 3 of 22 PageID #: 1395




  the dealers scammed them. The men broke into the apartment and encountered

  one dealer's sister, Ms. Rene. They kidnapped Ms. Rene and dragged her to a

  car, where Mr. Hall raped her. The men drove from Arlington, Texas, to Pine

  Bluff, Arkansas. In Pine Bluff, they rented a motel room, tied Ms. Rene to a chair,

  and repeatedly raped her. The next day, they took her to a nearby park where

  they had dug a grave and beat her over the head with a shovel. One of the men

  covered Ms. Rene in gasoline, and they then buried her alive.

        B. Procedural Background

        Unless otherwise noted, the following procedural history is summarized

  from the Fifth Circuit's decision denying a certificate of appealability following

  the denial of Mr. Hall's § 2255 motion. Hall II, 455 F.3d at 512−13.

        1. Indictment, trial and sentencing

        On October 26, 1994, Mr. Hall was charged in the United States District

  Court for the Northern District of Texas, Fort Worth Division, with kidnapping

  in violation of 18 U.S.C. § 1201 (a)(1). On November 4, 1994, a grand jury

  returned a six-count superseding indictment charging Mr. Hall with kidnapping

  in which a death occurred in violation of 18 U.S.C. § 1201(a)(1) and five other

  offenses. On February 23, 1995, the government filed its notice of intent to seek

  the death penalty against Mr. Hall.

        Mr. Hall's jury trial began on October 2, 1995. He was represented by two

  attorneys, Jeffrey Kearney and Michael Ware. Assistant United States Attorneys

  ("AUSAs") Paul Macaluso and Richard Roper represented the government.




                                          3
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 4 of 22 PageID #: 1396




        Voir dire was conducted from October 2 to October 19. Of the one hundred

  prospective jurors questioned during voir dire, seven were black. Dkt. 1-9. After

  strikes for cause, five qualified black prospective jurors remained. The defense

  struck one black juror due to her strong pro-death-penalty views, and the

  government peremptorily struck the remaining four, leaving no black jurors.

  Mr. Hall raised a Batson challenge at trial. Dkt. 1-11 at 8−9. The district court

  overruled Mr. Hall's objections based on the facially neutral reasons stated by

  the government in support of its strikes. Id. at 11–16.

        The jury found Mr. Hall guilty of several counts, including kidnapping

  resulting in death. Hall I, 152 F.3d at 390. After a separate penalty phase of the

  trial, the jury recommended that he be sentenced to death. Id. The district court

  accepted the jury's recommendation and sentenced Mr. Hall to death.

        2. Direct appeal of conviction and sentence

        Mr. Hall challenged his conviction and sentence on direct appeal, raising

  11 issues. Hall I, 152 F.3d at 390-391. The Fifth Circuit affirmed the conviction

  and sentence, id. at 427, and the Supreme Court declined review. Hall v. United

  States, 526 U.S. 1117 (1999).

        3. Post-conviction challenges to conviction and sentence in the court
           of conviction

        In May 2000, Mr. Hall filed a petition for postconviction relief under

  28 U.S.C. § 2255 seeking to vacate his conviction and sentence. He later filed an

  amended § 2255 motion and a second amended § 2255 motion.




                                          4
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 5 of 22 PageID #: 1397




        In the second amended motion, Mr. Hall raised the following issues:

        (1) Mr. Hall's rights under the Fifth Amendment were violated because the

  indictment did not allege any aggravating factors that rendered Mr. Hall eligible

  for the death penalty;

        (2) Mr. Hall was denied his right to the effective assistance of counsel;

        (3) a juror's contact with the victim's family and other extraneous

  information that entered into the jury's deliberations violated his Fifth, Sixth,

  and Eighth Amendment rights;

        (4) the government failed to disclose exculpatory information concerning

  one of its witnesses;

        (5) Mr. Hall's Fifth, Sixth, and Eighth Amendment rights were violated

  because of false testimony;

        (6) Mr. Hall's Sixth Amendment rights were violated by using a jail inmate

  to elicit information from him;

        (7) Mr. Hall's Fifth, Sixth, and Eighth Amendment rights were violated

  when the government provided a statement with false information to the defense

  to dissuade the defense from calling a witness;

        (8) the government interfered with Mr. Hall's right to counsel by advising

  his first defense team about information that Mr. Hall planned to kidnap his

  attorneys in an escape attempt; and

        (9) Mr. Hall's rights under the Fifth and Eighth Amendments were violated

  by the racially discriminatory effects of the federal capital sentence scheme.




                                          5
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 6 of 22 PageID #: 1398




  Hall v. United States, No. 4:00-cv-00422-Y, 2004 WL 1908242, at *4 (N.D. Tex.

  Aug. 24, 2004).

        In support of the claim that the federal capital sentence scheme violates

  the Fifth and Eighth Amendments, Mr. Hall submitted an affidavit from Kevin

  McNally discussing racial disparities in the application of the death sentence in

  federal cases. Hall v. United States, No. 4:94-cr-00121-Y, dkt. 1071-2 ("McNally

  Affidavit May 12, 2000"). Mr. McNally noted that he had collected information,

  including the defendant's race, for "all potential federal death penalty cases"

  dating back to 1988. Id., ¶¶ 2, 4.

        After an evidentiary hearing limited to Ground 3, the district court denied

  Mr. Hall's § 2255 petition in an 89-page order that addressed each of the claims

  presented. The Fifth Circuit denied Mr. Hall leave to appeal, Hall II, 455 F.3d at

  524, and the Supreme Court denied certiorari, Hall v. United States, 549 U.S.

  1343 (2007).

        In 2016 and 2019, Mr. Hall sought authorization from the Fifth Circuit to

  file successive § 2255 motions challenging the constitutionality of his firearm

  conviction under 18 U.S.C. § 924(c). In both instances, the Fifth Circuit denied

  leave to file. In re Hall, No. 16-10670 (5th Cir. June 20, 2016); In re Hall, --- F.3d

  ----, ----, 2020 WL 6375718, at *2 (5th Cir. Oct. 30, 2020).

        4. Post-conviction challenges in this Court

        Mr. Hall filed a § 2241 petition in this Court raising the same challenges

  to his firearms conviction that he raised in the Fifth Circuit. Hall v. Watson,

  No. 2:17-cv-00176-JPH-DLP. On November 14, 2020, the Court dismissed his


                                            6
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 7 of 22 PageID #: 1399




  petition because the Fifth Circuit had ruled on the merits of his challenges to the

  firearms conviction. Id. at dkt. 48.

        On November 12, 2020, seven days before the scheduled execution date,

  Mr. Hall filed another § 2241 petition in this Court raising two constitutional

  challenges. Dkt. 1. First, he alleges that "race-based peremptory strikes infected

  [his] trial at every stage." Second, he contends that statistical evidence shows

  race-based differences in application of the federal death penalty between black

  and non-black defendants. Along with the § 2241 petition, Mr. Hall filed a motion

  to stay execution. Dkt. 3. The Court entered a briefing schedule ordering

  Respondent to file a response by 5:00 p.m. on November 16, 2020, and for

  Mr. Hall to file any reply by 12:00 p.m. on November 17, 2020.

                                          II.

                                     DISCUSSION

        A motion for stay of execution requires the Court to consider four factors:

  "(1) whether the stay applicant has made a strong showing that he is likely to

  succeed on the merits; (2) whether the applicant will be irreparably injured

  absent a stay; (3) whether issuance of the stay will substantially injure the other

  parties interested in the proceeding; and (4) where the public interest lies." Nken

  v. Holder, 556 U.S. 418, 434 (2009).

        A. Likelihood of Success on the Merits

        Because this is a § 2241 petition, Mr. Hall must make a "strong showing"

  that (1) there is a "structural problem" with § 2255 that prevented him from

  raising the issues that he presents in this case and (2) he would be entitled to


                                          7
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 8 of 22 PageID #: 1400




  relief on the merits if the issues he raises were relitigated. Lee v. Watson, 2019

  WL 6718924, at *1 (7th Cir. Dec. 6, 2019). While these are distinct issues, they

  are intertwined and analyzed together. The Court first sets forth the applicable

  Section 2255(e) framework, and then evaluates the merits of Mr. Hall's claims in

  the context of that framework.

               1. Section 2255 and the Savings Clause

        "As a general rule, a federal prisoner wishing to collaterally attack his

  conviction or sentence must do so under § 2255." Chazen v. Marske, 938 F.3d

  851, 856 (7th Cir. 2019). Congress created within § 2255 a narrow exception to

  the "general rule" that requires a federal prisoner to bring a collateral attack

  under § 2255. Section 2255(e), aptly described by the Seventh Circuit as the

  "savings clause" and the "safety valve," "recognizes a narrow pathway to the

  general habeas corpus statute, section 2241." Purkey v. United States, 964 F.3d

  603, 611 (7th Cir. 2020); see Webster v. Daniels, 784 F.3d 1123, 1135

  (7th Cir. 2015) (en banc).

        Under the savings clause, a prisoner can seek a writ of habeas corpus

  under § 2241 only if the prisoner can show "that the remedy by [§ 2255] motion

  is inadequate or ineffective to test the legality of his detention." 28 U.S.C.

  § 2255(e). Without that showing, a district court cannot reach the merits of the

  arguments raised in the petition. Id. (petition otherwise "shall not be

  entertained"); Webster, 784 F.3d at 1124 (petition "must be dismissed at the

  threshold" if § 2255(e) is not satisfied).




                                               8
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 9 of 22 PageID #: 1401




        Section 2255 is inadequate or ineffective as applied to a specific case only

  where there is "some kind of structural problem with section 2255." Webster,

  784 F.3d at 1136. A structural problem requires "something more than a lack of

  success with a section 2255 motion." Id. Section 2255 is inadequate or ineffective

  where the court finds that the federal prisoner did not have "a reasonable

  opportunity [in a prior § 2255 proceeding] to obtain a reliable judicial

  determination of the fundamental legality of his conviction and sentence."

  Chazen, 938 F.3d at 856 (alteration in original) (quoting In re Davenport, 147

  F.3d 605, 609 (7th Cir. 1998)).

        Here, Mr. Hall relies on the path described by the Seventh Circuit in

  Webster. Dkt. 1 at 22 ("It is appropriate for this Court to hear this case under

  § 2241 through the path outlined in Webster."). In Webster, the Seventh Circuit

  held for the first and only time that the Savings Clause was met for a

  constitutional claim. The petitioner in Webster sought to challenge his death

  sentence as barred by Atkins v. Virginia, 536 U.S. 304 (2002), which held that

  the Eighth Amendment forbids the execution of a person with an intellectual

  disability. Although the petitioner had raised an Atkins claim in his § 2255

  proceeding, he wished to present "newly discovered evidence" to support that

  claim in his § 2241 petition. Webster, 784 F.3d at 1125.

        The Seventh Circuit found that "there is no categorical bar against resort

  to section 2241 in cases where new evidence would reveal that the Constitution

  categorically prohibits a certain penalty." Id. at 1139. The structural problem

  identified by the Seventh Circuit was based on at least two concerns. First,


                                          9
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 10 of 22 PageID #: 1402




  § 2255(h)(1) only allows a second or successive § 2255 motion if newly discovered

  evidence meets a certain threshold to demonstrate that the petitioner is not

  guilty of the offense. Id. at 1134–35, 1138. It does not allow for such motions if

  the petitioner presents newly discovered evidence that the petitioner is ineligible

  to receive his sentence. Id. Second, Congress could not have contemplated

  whether claims of categorical ineligibility for the death penalty should be

  permitted in second or successive § 2255 motions because the relevant cases—

  Atkins and Roper v. Simmons, 543 U.S. 551 (2005)1—had not been decided when

  § 2255 was enacted. Webster, 784 F.3d at 1138 ("[T]he fact that the Supreme

  Court had not yet decided Atkins and Roper at the time AEDPA was passed

  supports the conclusion that the narrow set of cases presenting issues of

  constitutional ineligibility for execution is another lacuna in the statute."); id. at

  1139 ("In Webster's case, the problem is that the Supreme Court has now

  established that the Constitution itself forbids the execution of certain people:

  those who satisfy the criteria for intellectual disability that the Court has

  established, and those who were below the age of 18 when they committed the

  crime.").

         Webster is the first and only time the Seventh Circuit permitted a

  constitutional claim to proceed through the Savings Clause. Indeed, the court

  "took great care to assure that its holding was narrow in scope." Poe v. LaRiva,

  834 F.3d 770, 774 (7th Cir. 2016). It limited its holding to the narrow legal and


  1In Roper, the Supreme Court held that "imposition of the death penalty on offenders who were
  under the age of 18 when their crimes were committed" violates the Eighth and Fourteenth
  Amendments. 543 U.S. at 578.

                                               10
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 11 of 22 PageID #: 1403




  factual circumstances presented in the case, stating explicitly that the case "will

  have a limited effect on future habeas corpus proceedings." Webster, 784 F.3d

  at 1140 n.9; see Poe, 834 F.3d at 774 ("[T]here is nothing in Webster to suggest

  that its holding applies outside the context of new evidence.").

        Evidence must meet three conditions to be considered "new" within the

  meaning of Webster:

        First, the evidence sought to be presented must have existed at the
        time of the original proceedings. . . . Second, the evidence must have
        been unavailable at the time of trial despite diligent efforts to obtain
        it. Third, and most importantly, the evidence must show that the
        petitioner is constitutionally ineligible for the penalty he received.
        Because the Supreme Court has declared only two types of persons
        (minors and the intellectually disabled) categorically ineligible for a
        particular type of punishment, our ruling is as a matter of law
        limited to that set of people—those who assert that they fell into one
        of these categories at the time of the offense. These three limitations
        are more than adequate to prevent the dissent's feared flood of
        section 2241 petitions[.]

  Webster, 784 F.3d at 1140 n.9.

        The Court now evaluates the evidence that Mr. Hall characterizes as "new

  evidence" in this context.

              2. Likelihood of Meeting Webster's Test

        Mr. Hall has not made a strong showing that either of his claims relies on

  (1) evidence that existed at the time of his original proceedings but (2) was

  unavailable to him at those proceedings.

                 a. Batson Claim

        In support of his Batson claim, Mr. Hall points first to Miller-El v. Dretke,

  545 U.S. 231 (2005) ("Miller-El II"), where the Supreme Court discussed a manual



                                          11
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 12 of 22 PageID #: 1404




  entitled "Jury Selection in a Criminal Case," ("the Sparling Manual"), which was

  circulated in the Dallas County District Attorney's Office from 1968 to 1976, and

  explicitly urged prosecutors to exclude minorities from jury service. Id. at 264;

  see also dkt. 1-6 (Sparling Manual Excerpt). Mr. Hall argues this is material to

  his Batson claim because AUSA Macaluso worked in that office while the

  Sparling Manual was in use. Mr. Hall claims that at the time of his trial, this

  "critical evidence was unavailable, secreted away in the Dallas County District

  Attorney's Office," dkt. 1 at 10, insinuating that the manual's existence only

  came to light with the issuance of the Supreme Court's decision in Miller-El II in

  2005. But the Sparling Manual was referenced by the Supreme Court in a

  February 2003 opinion involving the same litigants involved in Miller-El II, see

  Miller-El v. Cockrell, 537 U.S. 332, 334–35 (2003) ("Miller-El I"), and Mr. Hall's §

  2255 petition was not ruled on until August 2004.2 In fact, the Supreme Court

  cited the Sparling Manual excerpt referenced in Miller-El II while Mr. Hall's

  § 2255 petition was pending.

         Mr. Hall also alleges that the judicial findings that AUSA Macaluso violated

  Batson in Miller-El II and Reed v. Quarterman, 555 F. 3d 364 (5th Cir. 2009),

  constitute new evidence because Miller-El II tied AUSA Macaluso to the Sparling

  Manual by name and both decisions demonstrated a pattern of his racist jury-

  selection practices. Dkt. 1 at 35 (citing Flowers, 139 S. Ct. at 2245). While the



  2 Indeed, the Sparling Manual and the controversy surrounding it has been a matter of public

  record since 1986, when it was discussed in a Dallas Morning News story about the Dallas
  County Office's practice of excluding black jurors. See Associated Press, Racial Bias Pervades
  Jury Selection (Mar. 9, 1986), available at
  https://apnews.com/article/15a4d9c91869b22db37feb26ba874718.

                                                12
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 13 of 22 PageID #: 1405




  2005 Miller-El II opinion was the first Supreme Court opinion to reference AUSA

  Macaluso by name, AUSA Macaluso's employment history as a prosecutor in the

  Dallas County District Attorney's Office was a matter of public record easily

  discoverable by defense counsel well before 2005. And more specific to the

  precise claim presented by Mr. Hall, a 2002 article cited by Mr. Hall shows that

  AUSA Macaluso's ties to the Sparling Manual were also known while Mr. Hall's

  § 2255 petition was pending before the district judge in Texas. See Associated

  Press, Race Is Key in Death Penalty Appeal (Feb. 15, 2002), available at

  https://www.mrt.com/news/article/Race-Is-Key-in-Death-Penalty-Appeal-

  7756301.php; Sara Rimer, In Dallas, Dismissal of Black Jurors Leads to Appeal

  by   Death    Row    Inmate,   N.Y.   Times,   Feb.   13,   2002,    available   at

  https://www.nytimes.com/2002/02/13/us/in-dallas-dismissal-of-black-

  jurors-leads-to-appeal-by-death-row-inmate.html (discussing Macaluso's role in

  Miller-El's case).

        News articles, court opinions, and underlying briefs are all matters of

  public record, discoverable through searches on the Internet and legal

  databases. Thus, Mr. Hall's situation is not comparable to Mr. Webster's, where

  defense counsel sought the relevant Social Security records but was told they

  did not exist when in fact they did. Nor is it comparable to that of the petitioner

  in Foster v. Chatman, where an open records request resulted in the accidental

  release of incriminating prosecution notes that revealed the prosecutor's

  discriminatory intent in striking black jurors. 136 S. Ct. 1737, 1744 (2016).




                                          13
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 14 of 22 PageID #: 1406




        The other evidence in support of Mr. Hall's Batson claim also was available

  before he filed his § 2255 motion. This includes:

               The 1990 census data that shows only 10.41% of the population in

                the Fort Worth Division where Mr. Hall was tried was black,

                compared with 35.85% of the population in the Pine Bluff Division

                in the Eastern District of Arkansas, where Mr. Hall also could have

                been tried, dkt. 1-8 at 2;

               AUSA Roper's representation to the trial court that the government

                had challenged all four of the black jurors it peremptorily struck for

                cause, when, in fact, only two had been challenged for cause,

                dkt. 1-12;

               AUSA Roper's stated reasons for dismissing Juror Amy Evans,

                which were inconsistent with Ms. Evans's answers during voir dire

                and in her questionnaire, dkts. 1-11, 1-13, 1-14; and

               Side-by-side comparisons of the questioning of dismissed black

                jurors with seated white jurors, dkts. 1-11, 1-14, 1-20–1-33.

        In short, the facts underlying Mr. Hall's Batson claims were available

  through diligent search during Mr. Hall's § 2255 proceedings. Webster, 784 F.3d

  at 1146 (To determine whether relevant evidence was previously unavailable,

  "the district court must also evaluate [prior] counsel's diligence."). Mr. Hall's

  current Batson claim does not involve evidence that is "newly discovered" but

  new lawyers looking at the same evidence that has been available to Mr. Hall for

  many years. And "nothing formally prevented him" from raising the claims

                                             14
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 15 of 22 PageID #: 1407




  earlier. Mr. Hall raised a multitude of issues on direct appeal and in his § 2255

  petition, but the denial of his Batson challenge at trial was not among them.

  Mr. Hall therefore has not demonstrated a strong likelihood that he can show §

  2255 was "structurally unavailable." Purkey, 964 F.3d at 615.

                  b. Discriminatory Application of the Death Penalty

        Mr. Hall argues that, as administered by the government, the federal death

  penalty is racially discriminatory and that this violates the Constitution. Dkt. 1

  at 45, 50, 52. He asserts that data shows that federal capital cases are

  impermissibly influenced by race. Id. In support of this claim, Mr. Hall points to

  statistics maintained by the Kevin McNally of the Federal Death Penalty Resource

  Counsel Project, which he alleges demonstrate that "the authorization process

  by which the DOJ selects which defendants will face the death penalty . . . [is]

  impermissibly influenced by race." Id.

        These statistics cited by Mr. Hall show that the death penalty is authorized

  by the DOJ 1.8 times as often against black defendants as compared to white

  defendants. Dkt. 1 at 46. With these statistics as the backdrop, Mr. Hall asserts

  that he was sentenced to death in federal court in Texas, "a state with a long and

  shameful history of racially discriminatory use of the death penalty." Id.

        Mr. Hall points to a 2011 study by sociologist Scott Phillips, Ph.D., who

  was hired by another death row inmate to "conduct a statistical analysis

  regarding the possible effect of race on the federal death penalty in Texas." Dkt. 1

  at 48; see dkt. 1-7 (Phillips Declaration Mar. 29, 2011). This study examined "all

  potential death penalty cases filed in the four federal judicial districts in Texas"


                                           15
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 16 of 22 PageID #: 1408




  from 1988 to 2010. Id. The study revealed that during the relevant period, a

  death verdict was about sixteen times more likely to be returned for a black

  defendant. Dkt. 1 at 49. In the Northern District of Texas (where Mr. Hall was

  prosecuted), the disparities were "technically speaking, slightly greater" than

  those in other federal districts in Texas. Dkt. 1 at 49-50. According to Mr. Hall,

  this study was not available to him until it was discussed in an August 2020

  report by the Inter-American Commission on Human Rights. Id. at 48.

        Recognizing that "a racially disproportionate pattern of criminal charging,

  standing alone, is insufficient to demonstrate purposeful racial discrimination,"

  dkt. 1 at 56, Mr. Hall asserts that his statistical evidence is buttressed here by

  "case-specific evidence of personal racial animus on the part of the prosecution

  team." Id.

        The evidence in support of Mr. Hall's discriminatory application claim runs

  afoul of Webster's first requirement: "the evidence sought to be presented must

  have existed at the time of the original proceedings." 784 F.3d at 1140 n.9.

  Without this requirement, "there would never be any finality" where a petitioner

  raises a claim, such as discriminatory application of the death sentence, for

  which new evidence is regularly created. Id. at 1140; cf. Purkey, 964 F.3d at 615

  (holding that petitioner could not satisfy savings clause, in part, because his

  argument would open the door to "a never-ending series of reviews and re-

  reviews"). Mr. Hall therefore cannot rely on the study to satisfy § 2255(e) under

  Webster.




                                         16
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 17 of 22 PageID #: 1409




          To the extent Mr. Hall relies on the underlying data Dr. Phillips used,

  particularly data that existed before Mr. Hall's § 2255 proceedings concluded, he

  fails to satisfy Webster's second requirement: "the evidence must have been

  unavailable at the time of [the original proceedings] despite diligent efforts to

  obtain it." 784 F.3d at 1140 n.9. Dr. Phillips relied on data compiled and

  maintained by Kevin McNally "on the cases of all criminal defendants in Texas

  who were eligible for a federal death sentence from the reinstatement of the

  federal death penalty in 1988 through 2010." Dkt. 1-7 at 3 (Phillips Affidavit

  Mar. 29, 2011). Mr. Hall had access to Mr. McNally's data at the time of his

  § 2255 proceedings.3 Indeed, he relied on it in support of the discriminatory

  application claim he raised in those proceedings. See United States v. Hall,

  No. 4:94-cr-00121-Y, dkt. 1071-2 at 124−32 (McNally Affidavit May 12, 2000).

  Because Mr. Hall had this data and relied upon it in his § 2255 proceedings, it

  was not previously unavailable as required by Webster.

         Mr. Hall has not made a strong showing that his discriminatory

  application claim relies upon any evidence that existed but was unavailable at

  the time of trial or his initial § 2255 proceedings. Therefore, he has not made a

  strong showing that he can satisfy § 2255(e) as to this claim.

         Last, Mr. Hall cannot satisfy the third Webster factor because he is not

  categorically ineligible for the death penalty. The Supreme Court has declared




  3 To be sure, some of Mr. McNally's 2010 data did not yet exist at the time of Mr. Hall's § 2255
  proceedings. Mr. Hall cannot rely on this data for the same reason he cannot rely on the Phillips
  study: because "the evidence sought to be presented must have existed at the time of the original
  proceedings." Webster, 784 F.3d at 1140 n.9.

                                                17
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 18 of 22 PageID #: 1410




  only two types of persons (minors and the intellectually disabled) categorically

  ineligible to be executed. Webster, 784 F.3d at 1140 n.9. Persons in those

  categories cannot be executed—ever. Here, even if Mr. Hall were to prevail on the

  merits of his claims, he would still be eligible for the death penalty.

              3. Additional § 2255(e) arguments

        Mr. Hall further argues that § 2255 was ineffective or inadequate due to

  lack of funding in his initial § 2255 litigation and the slim hopes for bringing a

  successful Batson challenge in the Fifth Circuit before Miller-El II, see dkt. 15

  at 5−6, but he has not made a strong showing that he is likely to succeed on the

  merits of these arguments.

        The bounds of the savings clause are not "rigidly defined" by Webster and

  the other cases where the Seventh Circuit has found that the savings clause is

  satisfied. Purkey, 964 F.3d at 611. But to move beyond those cases, a petitioner

  must make "a compelling showing that, as a practical matter, it would [have

  been] impossible to use section 2255 to cure a fundamental problem." Id. at 615.

        Mr. Hall identifies and explains many of the limitations that his counsel

  faced at trial, on appeal, and in litigating his initial § 2255 motion. These

  limitations, while real, did not make it practically impossible for Mr. Hall to

  litigate his Batson and discriminatory application claims. Instead, they forced

  counsel to make difficult strategic decisions about how to litigate in an uncertain

  legal environment with limited resources, including choosing which claims to

  bring and which claims to forego.




                                          18
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 19 of 22 PageID #: 1411




        Allowing Mr. Hall's claims to be brought now in this § 2241 proceeding

  would be contrary to the framework Congress created for federal prisoners

  seeking postconviction relief. Congress amended § 2255 in 1996 as part of the

  Antiterrorism and Effective Death Penalty Act ("AEDPA") to limit federal prisoners

  to one § 2255 motion unless they receive authorization from the Court of Appeals

  to file a second or successive § 2255 motion. 28 U.S.C. § 2255(h). This limitation

  was designed to curtail the problem of "repetitive filings" from federal prisoners

  challenging their convictions. Garza v. Lappin, 253 F.3d 918, 922 (7th Cir. 2001).

        Congress chose to "steer[] almost all [federal] prisoner challenges to their

  convictions and sentences toward § 2255." Shepherd v. Krueger, 911 F.3d

  861, 862 (7th Cir. 2018). It did so by requiring § 2255 motions to be filed in the

  district of conviction, Light v. Caraway, 761 F.3d 809, 812 (7th Cir. 2014), and

  limiting federal prisoners' access to § 2241 by way of the Savings Clause. See

  Davenport, 147 F.3d at 609 ("The purpose behind the enactment of section 2255

  was to change the venue of postconviction proceedings brought by federal

  prisoners from the district of incarceration to the district in which the prisoner

  had been sentenced." (citing United States v. Hayman, 342 U.S. 205, 212−19

  (1952)). Section 2255 "not only relieved the district courts where the major

  federal prisons were located from a heavy load of petitions for collateral relief; it

  also enhanced the efficiency of the system by assigning these cases to the judges

  who were familiar with the records." Webster, 784 F.3d at 1145.

        The savings clause "must be applied in light of [§ 2255's] history." Taylor

  v. Gilkey, 314 F.3d 832 (7th Cir. 2002); see Unthank v. Jett, 549 F.3d 534, 535


                                           19
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 20 of 22 PageID #: 1412




  (7th Cir. 2008) (same). It cannot be interpreted so expansively that it undermines

  "the careful structure Congress has created." Garza, 253 F.3d at 921; see

  Chazen, 938 F.3d at 865 (Barrett, J., concurring) (expressing "skeptic[ism]" of an

  argument that, if accepted, "risks recreating some of the problems that § 2255

  was designed to fix"). To allow Mr. Hall to now raise these claims in a § 2241

  petition would undermine the structure of § 2255. "If error in the resolution of a

  collateral attack were enough to show that § 2255 is inadequate or ineffective,

  many of the amendments made in 1996 would be set at naught." Taylor, 314

  F.3d at 836.

        B. Other Nken factors

        Mr. Hall argues that the other factors also weigh in favor of a stay. First,

  he will be irreparably harmed without a stay because he faces death. Dkt. 3-1 at

  21. Second, he argues that a brief delay to allow him to litigate him claims will

  not result in substantial harm to the government. Dkt. 3-1 at 22. Finally,

  Mr. Hall argues that the public interest is served by a stay because when racial

  discrimination impacts criminal sanctions it "poisons public confidence in the

  judicial process." Dkt. 3-1 at 7. (quoting Buck v. Davis, 137 S. Ct. 759, 778

  (2017)).

        The government argues that the harm to Mr. Hall is outweighed by the

  interest of the government and the public in timely enforcement of criminal

  judgments, including the death sentence. Dkt. 12 at 44. Moreover, the

  government accuses Mr. Hall of "sitting on his claims until the eve of his




                                         20
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 21 of 22 PageID #: 1413




  scheduled execution" and argues that Mr. Hall should not benefit from this

  practice. Id.

        There is no doubt that Mr. Hall faces irreparable harm if a stay is denied,

  and that the issues he raises are extremely serious. Mr. Hall's delay in bringing

  his claims, though, weighs heavily against granting a stay. See Lee v. Watson,

  2019 WL 6718924, at *2 (7th Cir. Dec. 6, 2019) ("The grant of a stay entails

  equitable as well as legal considerations. . . . [S]omeone who waits years before

  seeking a writ of habeas corpus cannot, by the very act of delay, justify

  postponement of the execution."). The balance of interests weighs against staying

  Mr. Hall's execution.

                                         III.

                                   CONCLUSION

        Mr. Hall's motion for stay of execution, dkt. [3], is DENIED. The motion for

  oral argument, dkt. [4], is DENIED as moot.

  SO ORDERED.


  Date: 11/17/2020




                                         21
Case 2:20-cv-00599-JPH-DLP Document 18 Filed 11/17/20 Page 22 of 22 PageID #: 1414




  Distribution:

  Kaitlyn A. Golden
  HOGAN LOVELLS US LLP
  kaitlyn.golden@hoganlovells.com

  Jonathan Glen Bradshaw
  DEPARTMENT OF JUSTICE
  jonathan.bradshaw@usdoj.gov

  Timothy Wayne Funnell
  UNITED STATES ATTORNEY'S OFFICE
  tim.funnell@usdoj.gov

  James Robert Wood
  UNITED STATES ATTORNEY'S OFFICE
  bob.wood@usdoj.gov




                                       22
